DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et al. (US Publication 2020/0136690 A1).
In regards to claims 1 and 16, Noh et al. (US Publication 2020/0136690 A1) teaches, a method of wireless communication by a transmitting device, comprising: bundling a demodulation reference signal (DMRS) (see paragraph 82; channel estimation for data decoding using a DMRS is performed within a precoding resource block group (PRG) that is a bundling unit, by using PRB bundling associated with a system band. In NR that is a 5G system, dynamic indication is supported through radio resource control (RRC) and 1-bit downlink control information (DCI), and in this case, implicit determination is supported to support up to three PRB bundling values that may be indicated through 1-bit DCI. The disclosure provides a method of using a PRB bundling method supported in existing NR when NC-JT is supported) associated with at least eight orthogonal DMRS ports across a plurality of slots including at least a first slot and a second slot (see figure 15 and paragraph 198; FIG. 15 illustrates a DMRS configuration 1 in a 5G or NR system, which is a pattern based on a comb. According to the DMRS configuration 1, one or more symbols may be supported in one front-located DMRS. Also, up to eight orthogonal DMRS ports may be supported by using a comb 2, four cyclic shifts, and a time domain orthogonal cover code (TD-OCC)), the first slot having a single symbol for a first set of the DMRS ports (see DMRS slots 100 in the first column on the left side of data region in figure 1) and a plurality of additional symbols for data (see figure 1; the PDSCH slots 110 on the left half of the data region), the second slot having a single symbol for a second set of the DMRS ports (see DMRS slots 100 on the right side of the data region of figure 1)  and a plurality of additional symbols for data (see figure 1; the PDSCH slots 110 on the right half of the data region); transmitting the bundled DMRS in the single symbol of the first slot for the first set of DMRS ports (see figure 1, the transmission of the DMRS slots 100 in one of slots on the left side of the figure) and in the single symbol of the second slot for the second set of DMRS ports (see figure 1, the transmission of the DMRS slots 100 in one of slots on the right side of the figure); and transmitting data in other symbols of the plurality of additional symbols of the first slot and the plurality of additional symbols of the second slot (see the transmissions in the data slots of PDSCH 110 in figure 1).
In regards to claims 2 and 17, Noh teaches, wherein the at least eight orthogonal DMRS ports correspond to eight layers for a transmission for a user equipment (see paragraph 198; up to eight orthogonal DMRS ports may be supported by using a comb 2, four cyclic shifts, and a time domain orthogonal cover code (TD-OCC)). 
In regards to claims 3-4, 6-7, 18-19 and 21-22, Noh wherein the DMRS is bundled across two adjacent slots, each of the first slot and the second slot including a single symbol DMRS, wherein the DMRS is transmitted in the two adjacent slots using a two comb frequency offset pattern and two frequency-domain orthogonal cover codes (FD-OCC), wherein the DMRS is transmitted in the two adjacent slots using a three offset frequency offset pattern and two FD-OCC and wherein the DMRS is transmitted for twelve orthogonal DMRS ports (see figure 16, see paragraph 199; FIG. 16 illustrates a DMRS configuration 2 in a 5G or NR system, which is a pattern based on a frequency domain orthogonal cover code (FD-OCC). The DMRS configuration 2 has a lower reference signal density than the DMRS configuration 1. In the DMRS configuration 2, one or two symbols may be supported in one front-loaded DMRS like in the DMRS configuration 1, and up to 12 orthogonal DMRS ports may be supported by combining the FD-OCC with the TD-OCC).
In regards to claims 5 and 20, Noh teaches, wherein the DMRS is transmitted for eight orthogonal DMRS ports (see paragraph 198; up to eight orthogonal DMRS ports may be supported by using a comb 2, four cyclic shifts).
In regards to claims 8 and 23, Noh teaches a method of wireless communication by a transmitting device, comprising: generating a demodulation reference signal (DMRS) for at least eight orthogonal DMRS ports (see paragraph 198; up to eight orthogonal DMRS ports may be supported by using a comb 2, four cyclic shifts) based on applying four frequency domain orthogonal cover codes (FD- OCCs) (see figure 16, see paragraph 199; FIG. 16 illustrates a DMRS configuration 2 in a 5G or NR system, which is a pattern based on a frequency domain orthogonal cover code (FD-OCC). The DMRS configuration 2 has a lower reference signal density than the DMRS configuration 1) and a frequency offset pattern to a pseudo-random sequence (see table 2, paragraph 109; while a PSS in LTE uses a Zadoff-Chu sequence that has constant amplitude zero auto correlation (CAZAC) characteristics, a PSS in NR uses an M-sequence that is a pseudo random sequence. LTE and NR are the same in that three sequences are supported); transmitting the DMRS in a single symbol in a single slot in each of at least two resource blocks in a physical resource block group (PRG) (see figure 1, the transmission of the DMRS slots 100 in one of slots on the left side of the figure; see figure 1, the transmission of the DMRS slots 100 in one of slots on the right side of the figure; see paragraph 82; channel estimation for data decoding using a DMRS is performed within a precoding resource block group (PRG) that is a bundling unit, by using PRB bundling associated with a system band); and transmitting data in other symbols of the single slot (see the transmissions in the data slots of PDSCH 110 in figure 1).
In regards to claims 9 and 24, Noh teaches, wherein the at least eight orthogonal DMRS ports correspond to eight layers for a transmission for a user equipment (see tables 18, 19 and 20 and paragraph 268;, classification may be made according to the number of layers allocated to other terminals, the number of co-scheduled CDM groups of other terminals, or the number of co-scheduled DMRS ports; see paragraph 198; up to eight orthogonal DMRS ports may be supported by using a comb 2, four cyclic shifts).
In regards to claims 10 and 25, Noh teaches, wherein the PRG comprises four resource blocks and wherein the DMRS is transmitted in each of the four resource blocks (see the DMRS Slots 100 in figure 1; any of the 4 slots on the right or left side of figure 1).
In regards to claims 11-12 and 26-27, Noh teaches, wherein a DMRS port corresponding to each of the four FD-OCCs is transmitted on a same set of frequency domain resources and wherein the DMRS is transmitted using two comb frequency offset pattern (see figure 16, see paragraph 199; FIG. 16 illustrates a DMRS configuration 2 in a 5G or NR system, which is a pattern based on a frequency domain orthogonal cover code (FD-OCC). The DMRS configuration 2 has a lower reference signal density than the DMRS configuration 1. In the DMRS configuration 2, one or two symbols may be supported in one front-loaded DMRS like in the DMRS configuration 1, and up to 12 orthogonal DMRS ports may be supported by combining the FD-OCC with the TD-OCC).
In regards to claims 13 and 28, Noh teaches, wherein the DMRS is transmitted using eight orthogonal DMRS ports (see paragraph 198; up to eight orthogonal DMRS ports may be supported by using a comb 2, four cyclic shifts).
In regards to claims 14 and 29, Noh teaches, wherein the DMRS is transmitted using a three offset frequency offset pattern (see paragraph 143; periodic channel state reporting is performed by using an offset)
In regards to claim 15 and 30, Noh teaches, wherein wherein the DMRS is transmitted using twelve orthogonal DMRS ports (see paragraph 199; In the DMRS configuration 2, one or two symbols may be supported in one front-loaded DMRS like in the DMRS configuration 1, and up to 12 orthogonal DMRS ports may be supported by combining the FD-OCC with the TD-OCC).
Relevant Prior Art
Prior art Xu et al. (US Publication 2014/0226636 A1) teaches, in figure 21 a diagram of DMRS pattern association with PRB bundling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JAY P PATEL/Primary Examiner, Art Unit 2466